10

11

12

13

14

15

16

17

18

19

20

Zl

22

23

Case 2:20-cv-01813-RAJ Document 1-3 Filed 12/16/20 Page 1 of 13

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE
ADA YEAGER, an individual,
Case No.:

Plaintiff,
V. DECLARATION OF ASHTON EBY
THE CITY OF SEATTLE, a municipal
corporation,

Defendant.

DECLARATION

I, Aston Eby, am over the age of 18, and am competent to testify in court. My pronouns
are he/him. J make the following declaration upon information and belief, that the following is
true and correct to the best of my knowledge.

1. I visited the protest encampment at Cal Anderson park on the evening of December
14, 2020.

2. I walked around the grounds and took photographs of just a few of the many political
messages on display.

3. True and accurate copies of the photographs I took are attached to this Declaration.

MAZZONE LAW FIRM, PLLC
Yeager v. City of Seattle, Case No. MAZZ968 CSiByFARRAUALB Gite 302
EBY DECLARATION — Page PAGE | of 2 3002 COUR eA EWashiBgiin S820 1
Phonentep): PPI AGO s 2154x (425) 259-5994
T: (425) 259-4989

 

 
 
 
eA ‘ey ose) 2S Roto Sg Neh Nee a -

ee ae

Ped sae

oe

 
Ds oy oF

Filed 12/16/20

ft
g
se)
=
oO
a
>
¥
© .

 
ety:

J

Pi sta?

 
 
Disease Control and Prevention
ves. Protecting Peopie™

ance on Unsheltered Homelessn@?
Coronavirus Disease 2019

onsiderations for encampments S ain
ell?
options are not available, allow people who are living uns

ain where they are. *
pments can cause people to disperse throughout the co ‘ect

. aoe 3 intey
ions with service providers. This increases the potential f°"

; ; wi
ing in encampments to set up their tents/sleeping quarters

t of space per individual. ‘a
nent is not able to provide sufficient space for each person: ae

ain where they are but help decompress the encampment bY link?
ed risk for severe illness to individual rooms or safe shelte"
pmmunity coalition members to improve sanitation in enca™?™ :
om facilities have functional water taps, are stocked with hand h?
ig materials) and bath tissue, and remain open to people exper

rs per day.
ing facilities are not available nearby, assist with providing access ©

handwashing facilities for encampments of more than 10 people.
d be equipped with hand sanitizer (containing at least 60% alcohol

pen homeless shelters and encampments

erve a Critical function in our communities. Shelters should stay open
ice providers, health departments, and housing authorities have
that a shelter needs to close.

© stable housing should continue to be a priority.

! housing options are not available, allow people who are living in

hain where they are.
fing in encampments to increase Space between people ang Provide

‘eet See,

 
iene a
ee

‘On \ f ‘aye Ips
oe Ww Yi y

\)
YOU VAN nts we

la G . | ) Cr. \ °
1 | ‘ y Mi \ 5
F — ‘ \. gf | ‘

Ve Whe,

\ | nt J f°
4 } é a | a N i » ae
; e a Se Tanah B 9

 

 
 

 

 

 

 

 
circ merimmmemceniti cmatatmaaientate ets

 
 
Case 2:20-cv-01813-RAJ Documenti1-3 Filed 12/16/20 Page 13 of 13

 
